Citation Nr: 9900891	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, status post knee trauma, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.

The claims file contains a report of a rating decision in 
July 1954 wherein entitlement to service connection for a 
scar of the left leg was granted with assignment of a 
noncompensable evaluation.

The current appeal arose from an April 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The RO denied entitlement to 
service connection for a shoulder disorder and a lung 
disorder to include chest pain, and an increased 
(compensable) evaluation for a left leg scar.

In October 1992 the RO affirmed the previous determinations 
and denied entitlement to service connection for arthritis of 
the left leg and a new abrasion of the left leg.

Due to uncertainty as to the issues to be considered for 
appellate review, the Board of Veterans Appeals (Board) 
remanded the case to the RO for clarification of same in 
March 1996.

In November 1997 the RO issued a rating decision granting 
entitlement to service connection for degenerative joint 
disease of the left knee with status post trauma with 
assignment of a 10 percent evaluation, denying entitlement to 
service connection for heart problems, and determining that 
the July 1954 rating decision granting service connection for 
a scar of the left leg with assignment of a noncompensable 
evaluation did not constitute clear and unmistakable error.





The case was returned to the Board and during a hearing held 
before the undersigned in October 1998, the veteran clarified 
that he was only seeking increased evaluations for a scar of 
the left leg and for degenerative joint disease of the left 
knee with status post trauma at this time.  The Board has 
accordingly construed the issues for appellate review as 
limited to those reported on the title page in view of the 
veterans clarification of same expressed at the hearing.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veterans left knee disability is currently evaluated at 
10 percent under Diagnostic Codes 5003 and 5257.  

Under Diagnostic Code 5003, arthritis, established by X-ray 
findings, is evaluated on the basis of limitation of motion 
under the applicable diagnostic code for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  

In the absence of limitation of motion, a maximum 20 percent 
evaluation is assigned for degenerative arthritis with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is assigned for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment of the knee due to recurrent 
subluxation and lateral instability.  A 20 percent rating 
requires moderate impairment of the knee and a 30 percent 
rating is assigned for severe impairment of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The criteria for limitation of motion of the knee are 
contained in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the leg, a 20 
percent rating is warranted for flexion limited to 30 
degrees; and flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the 
leg, a 20 percent rating is warranted for extension limited 
to 15 degrees; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The veteran was last afforded a VA examination in March 1997.  
In reviewing the 1997 examination report, the Board notes 
that while the examiner indicated that the veterans left 
knee had a flexion contracture of approximately 10 degrees, 
range of motion of knee extension was not provided.  
Therefore, the Board finds that the most recent VA 
examination is inadequate for rating purposes.  38 C.F.R. § 
4.2.

The Board also notes that 38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Board further notes that in a precedent opinion, 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the General Counsel 
held that a claimant who had arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  The General Counsel stated that when a knee disorder 
was already rated under Diagnostic Code 5257, the appellant 
must also have limitation of motion under Diagnostic Codes 
5260 and 5261, in order to obtain a separate rating for 
arthritis under Diagnostic Codes 5003 and (5010).  

The General Counsel determined that if the appellant did not 
at least meet the criteria for a zero percent rating under 
either Diagnostic Code 5260 or 5261, there was no additional 
disability for which a separate rating could be assigned.  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); Cf. Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of 
zero-percent ratings was consistent with requirement that 
service connection may be granted only in cases of currently 
existing disability).  Precedent opinions of the General 
Counsel are binding on the Board. 38 U.S.C.A. § 7104(c).  
This opinion should be considered in conjunction with rating 
the veterans left knee disability. 

The rating schedule provides a 10 percent evaluation for 
superficial scars which are poorly nourished with repeated 
ulceration under diagnostic code 7803.  A 10 percent 
evaluation may be assigned for superficial scars which are 
tender and painful on objective demonstration under 
diagnostic code 7804.  Other scars are rated on limitation on 
function of part affected under diagnostic code 7805.


VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his left knee 
disability and left leg scar since March 
1997.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veterans complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the veterans response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of the 
service-connected degenerative joint 
disease of the left knee and the left leg 
scar.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must so annotate the examination 
report in this regard.  Any further 
indicated special studies should 
performed.  

The orthopedist should set forth all 
objective findings regarding the left 
knee, including the range of flexion and 
extension in degrees.  The orthopedist 
should indicate whether there is any 
recurrent subluxation or lateral 
instability in the left knee.  If there 
is subluxation and/or lateral 
instability, the examiner should 
characterize its degree.  In this regard, 
the terms severe, moderate, and 
slight are the preferred adjectives.  
See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The orthopedist should obtain a history 
and note any objective findings regarding 
the following: functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain with use of the left knee.  
Any opinions expressed by the examiner as 
to the severity of degenerative joint 
disease of the left knee and the left leg 
scar must be accompanied by a complete 
rationale.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for degenerative 
joint disease of the left knee and a scar 
on the left leg.  The RO should consider 
whether a separate compensable evaluation 
is warranted for arthritis of the left 
knee in light of VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97).  The RO should also discuss 
all applicable diagnostic codes, with 
particular attention to the applicability 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  [DeLuca].

If the benefits sought on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
